IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT

                         __________________

                             No. 95-10312
                         Conference Calendar
                          __________________


UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

BENJAMIN BARRINGTON,

                                      Defendant-Appellant.



                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Northern District of Texas
                      USDC No. 3:86-CR-052-D
                        - - - - - - - - - -
                         (October 18, 1995)
Before POLITZ, Chief Judge, and REAVLEY and SMITH, Circuit Judges.

PER CURIAM:*

         Court-appointed counsel for Benjamin Barrington has filed

a brief as required by Anders v. California, 386 U.S. 738 (1967),

and we have independently reviewed counsel's brief, the points

raised by Barrington in response to that brief, and the record,

and found no nonfrivolous issue.   Accordingly, counsel is excused

from further responsibilities herein and the APPEAL IS DISMISSED.




     *
          Local Rule 47.5 provides: "The publication of opinions
that have no precedential value and merely decide particular
cases on the basis of well-settled principles of law imposes
needless expense on the public and burdens on the legal
profession." Pursuant to that Rule, the court has determined
that this opinion should not be published.